Citation Nr: 9931989	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  95-09 260 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
residuals of a gunshot wound to the left tibia and fibula 
with chronic osteomyelitis and postoperative saucerization.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The appellant had active service from September 1969 to April 
1971.  This matter comes to the Board of Veterans' Appeals 
(Board) from a March 1994 rating decision of the Department 
of Veterans Affairs (VA) Los Angeles Regional Office (RO), 
which denied the claim for an evaluation in excess of 30 
percent for residuals of a gunshot wound to the left tibia 
and fibula with chronic osteomyelitis and postoperative 
saucerization.  The appellant disagreed and this appeal 
ensued.  

The Board, in August 1999, remanded the claim for scheduling 
of a hearing before a traveling Member of the Board because 
the appellant had indicated on a March 1995 substantive 
appeal that he wanted to appear personally at a hearing 
before a Member of the Board.  In a September 1999 statement, 
however, the appellant wrote that he no longer desired such a 
hearing.  This communication satisfied the requirements of 
38 C.F.R. § 20.702(e) for withdrawal of his hearing request.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.  

2.  Residuals of a gunshot wound to the left tibia and fibula 
with chronic osteomyelitis and postoperative saucerization 
are manifested by severe disability, but are not manifested 
by ankylosis.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
residuals of a gunshot wound to the left tibia and fibula 
with chronic osteomyelitis and postoperative saucerization 
are not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.56, 4.71a, 4.73, Diagnostic Codes 
5270, 5271, 5311, 7805 (1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim of entitlement to an evaluation in excess of 30 
percent for residuals of a gunshot wound to the left tibia 
and fibula with chronic osteomyelitis and postoperative 
saucerization is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, it is not inherently 
implausible.  See Drosky v. Brown, 10 Vet. App. 251, 254 
(1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(contention of an increase in disability severity renders 
claim well grounded).  The Board finds that VA has satisfied 
its statutory obligation to assist the appellant in the 
development of facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  On appellate review, the Board sees no areas in 
which further development may be fruitful.  

The appellant suffered a high velocity missile wound during 
service in the Republic of Vietnam, resulting in an open 
comminuted fracture of the distal tibia with some bone loss 
of the distal tibia.  There was no artery or nerve 
involvement.  The RO granted service connection in a November 
1971 rating decision and assigned a 30 percent evaluation 
based on the results of a July 1971 VA examination.  The 
appellant now seeks an evaluation in excess of 30 percent.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.

If the preponderance of the evidence is in favor of the 
veteran's claim, or the evidence is in equipoise, the claim 
will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

The disability is currently assigned a 30 percent evaluation 
under the criteria of Diagnostic Codes 5311 and 7805.  Under 
Diagnostic Code 7805, the disability is rated based on 
limitation of function of the part affected, in this case the 
left ankle.  Under Diagnostic Code 5271 for limited motion of 
an ankle, the highest evaluation possible is 20 percent for 
marked limitation of motion.  See 38 C.F.R. § 4.71a.  Thus, 
an evaluation in excess of 30 percent is not possible under 
Diagnostic Codes 5271 and 7805.  

Under Diagnostic Code 5311, for Muscle Group XI involving 
propulsion and plantar flexion of the foot, a 30 percent 
evaluation corresponds to severe disability.  38 C.F.R. 
§ 4.73.  Severe disability is defined at 38 C.F.R. § 4.56(d) 
by the type of injury, the history of the injury, and the 
objective findings on examination.  38 C.F.R. § 4.56(d).?  
However, the criteria under Diagnostic Code 5311 do not 
provide for an evaluation in excess of 30 percent.  Thus, the 
appellant cannot rely on that diagnostic criteria in support 
of his claim.  

The only other diagnostic criteria relevant to the ankle and 
the type of injury the appellant sustained are that found at 
Diagnostic Code 5270 for ankylosis of an ankle.  A 30 percent 
evaluation is assigned for ankylosis in plantar flexion 
between 30 degrees and 40 degrees or in dorsiflexion between 
zero degrees and 10 degrees.  A 40 percent evaluation may be 
warranted for ankylosis in plantar flexion at more than 40 
degrees or in dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity.  
38 C.F.R. § 4.71a.  

However, the evidence of record does not indicate that the 
appellant's left ankle disability is manifested by ankylosis.  
An April 1993 VA examination report found a decreased ability 
to dorsiflex the left foot, but did not refer to any 
ankylosis.  A surgical procedure was accomplished at a VA 
medical facility in September 1993, but the hospitalization 
reports indicated only a decrease in the range of motion of 
the left ankle rather than ankylosis.  Similarly, leading to 
a July 1994 surgical procedure, May and July 1994 VA clinical 
records noted decreased range of motion and decreased 
inversion/eversion, but no ankylosis.  Finally, the May 1995 
VA examination reported decreased range of motion, but was 
silent as to any findings of ankylosis.  

Although the September 1998 VA examination report found 
normal range of motion of the left ankle, the remaining 
evidence just summarized indicates some degrees of reduced 
motion of the left ankle without evidence of ankylosis.  The 
appellant testified at his May 1995 hearing that surgery 
might be required to fuse the left ankle.  That testimony 
certainly indicates that fusion is an alternative future 
treatment, but does not represent medical evidence that the 
left ankle is ankylosed.  See generally Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (medical testimony 
must be provided by a witness qualified as an expert by 
knowledge, skill, experience, training, or education).  
Without such evidence, the record does not support the 
application of the criteria of Diagnostic Code 5270 to this 
claim.  Moreover, because the left ankle is not ankylosed, an 
evaluation under the Diagnostic Code 5165 analogous to 
amputation of the left ankle is not warranted.  See 38 C.F.R. 
§ 4.71a (amputation of a lower extremity below the knee may 
warrant a 40 percent evaluation).  

In light of the evidence and the facts in this case, the 
Board determines that the preponderance of the evidence is 
against the claim of entitlement to an evaluation in excess 
of 30 percent for residuals of a gunshot wound to the left 
tibia and fibula with chronic osteomyelitis and postoperative 
saucerization.  


ORDER

Entitlement to an evaluation in excess of 30 percent for 
residuals of a gunshot wound to the left tibia and fibula 
with chronic osteomyelitis and postoperative saucerization is 
denied.  



		
	Jeffrey J. Schueler
	Acting Member, Board of Veterans' Appeals



 
? The rating criteria for evaluation of muscle injuries were recently altered effective July 3, 1997.  See 
38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5311 (1996); 62 Fed. Reg. No. 106, 30,235-40 (June 3, 1997) 
(codified at 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5311 (1999)).  The RO apparently evaluated the claim 
only under the new version of the regulation rather than both the new and the old version of the regulation.  
When a relevant regulation changes during the pendency of an appeal, as is the case here, the version most 
favorable to appellant applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  See also DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this case, however, 
the regulatory changes were made because medical science has advanced, and commonly used medical terms 
have changed.  The effect of these amendments was to update this portion of the rating schedule to ensure 
that it used current medical terminology and unambiguous criteria, and that it reflected medical advances that 
have occurred since the last review.  As such, the amendments did not substantively change the regulation for 
purposes of appellate review.  


